Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
Applicant’s Amendment filed 9/17/2021 has been received and entered.  Claim 43 has been amended, claims 75-76 have been added, and claims 1-42, 47-50, 52, 53, 56-62 were cancelled.
Claims 43-46, 51, 54, 55, 63-76 are pending.

TrackOne Request
	Applicants’ TrackOne request filed 4/21/2021 was acknowledged (see Granted paper entered 6/4/2021).  The instant response to the FAOM mailed 6/17/2021 did not require an extension of time.

Election/Restriction
Applicant’s election without traverse of Group 3 in the reply filed on 11/12/2019 was acknowledged.
Newly added claims 75-76 are consistent with the elected invention.
It is noted that the claims drawn to the non-elected inventions of products were cancelled, and that the method was elected.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Claims 43-46, 51, 52, 54, 55, 63-76, drawn to a method of determining genetic changes over time in a tumor are currently under examination.

Priority
	This application filed is a 371 National stage filing of PCT/US2015/067717 filed 12/28/2015, which claims benefit to US provisional applications 62/155763 filed 5/1/2015 and 62/098426 filed 12/31/2014. 
No comments have been made in the instant response.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 43 is objected to because of the following informalities:  with the amendment to add ‘a heterogeneous population’ the claims now read ‘a a heterogeneous’.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-46, 51, 52, 54, 55, 63-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the claims have been amended to recite ‘at least 5000 polynucleotides’ and in review of the specification this appears to be limitation and scope not specifically contemplated.  Applicants note [0009], [0033] and [0095] for support, none of which in review provide for literal support for using 5000 polynucleotides and/or as a subset.  Literal support for ‘at least 5000’ appears in [0030] which describes a ‘plurality’ which is in reference to a number of subjects analyzed.  At [0030] it provides:
 “In an aspect provided herein is a method comprising compiling a database, wherein the database includes, for each of a plurality of subjects having cancer, tumor genomic testing data, including somatic alterations, collected at two or more time intervals per subject, one or more therapeutic interventions administered to each of the subjects at one or more times and the plurality is at least 50, at least 500 or at least 5000. In some embodiments, the tumor genomic testing data is collected via serial biopsy, cell-free DNA, cell-free RNA or circulating tumor cells. In some embodiments, relative frequencies of detected genetic variants are used to classify treatment efficacy.”

For sequencing, at [0088] it provides”
“Typically, the DNA sequencer will employ next generation sequencing (e.g., Illumina, 454, Ion torrent, SOLiD). Sequence analysis can be performed by massively parallel sequencing, that is, simultaneously (or in rapid succession) sequencing any of at least 100,000, 1 million, 10 million, 100 million, or 1 billion polynucleotide molecules. Sequencing methods may include, but are not limited to: high-throughput sequencing, pyrosequencing, sequencing-by- synthesis, single-molecule sequencing, nanopore sequencing, semiconductor sequencing, Atty Dkt No: 42534-714.301sequencing-by-ligation, sequencing-by-hybridization, RNA-Seq (Illumina), Digital Gene Expression (Helicos), Next generation sequencing, Single Molecule Sequencing by Synthesis (SMSS) (Helicos), massively-parallel sequencing, Clonal Single Molecule Array (Solexa), shotgun sequencing, Maxam-Gilbert or Sanger sequencing, primer walking, sequencing using PacBio, SOLiD, Ion Torrent, Genius (GenapSys) or Nanopore (e.g., Oxford Nanopore) platforms and any other sequencing methods known in the art.”
As a whole the specification appears to teach the use of known sequencing methods and platforms, some of which may provide large amounts of read data, and in the analysis and correlation of data the use of large patient bases to determine the relevance of any single sample, and general concept of using barcodes to label nucleic acids from a sample source, but fails to provide the specific combination of limitations set forth in the claims as amended.
	Dependent claims fail to clarify the issue and are included in the basis of the rejection as they rely on practicing the steps of the independent claims.  Amending the claims using the limitations consistent with their contemplated use in the specification would address the basis of the rejection.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-46, 51, 54, 55, 63-74, 75-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claims have been amended to require sequence reads are ‘tracked back to single original cell-free nucleic acid molecules’ however it is unclear what particular steps are required for tracking to meet this limitation, and why this step and embodiment of tracking is performed in the context of the claim as a whole.  It is noted that at [0095] it teaches:
“Sequencing and bioinformatics methods that reduce noise and distortion are particularly useful when the number of target polynucleotides in a sample is small compared with non-target polynucleotides. When the target molecules are few in number, the signal 
-24-from the target may be weak. This can be the case, for example, in the case of cell free DNA, where a small number of tumor polynucleotides may be mixed with a much larger number of polynucleotides from healthy cells.” 
And further that:

“Molecular tracking methods can be useful in such situations. Molecular tracking involves tracking sequence reads from a sequencing protocol back to molecules in an original sample (e.g., before amplification and/or sequencing) from which the reads are derived. Certain methods involve tagging molecules in such a way that multiple sequence reads produced from original molecules can be grouped into families of sequences derived from original molecules.”

In particular, since the claims require obtaining a sample from a patient it is unclear what has to be tracked since it represents one sample.  It is unclear if other steps are involved in the 
Dependent claims fail to clarify the issue and are included in the basis of the rejection as they rely on practicing the steps of the independent claims.  Amending the claims using the limitations consistent with their contemplated use in the specification would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 43-46, 51, 54, 55, 63-74 stand and newly added claims 75-76 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Independent claim 43 has been amended and still is generally directed to identifying somatic changes which are detected in analyzing cfDNA from a subject that has a tumor.  More specifically, a) has been amended to recite that the cfDNA is ‘a heterogeneous population of the original cell-free nucleic acids, and b) to indicate that there is sequencing of a subset of ‘at least 5000 polynucleotides’ are used to generate the sequence reads for further analysis and a wherein clause reciting that ‘sequences of the molecular barcodes and sequences of the at least 5000 polynucleotides’ ‘are tracked’ to the starting sample using the barcodes.  A review of the specification finds literal support for the term ‘barcode’ 14 times and teaches:

[00151] The cell free polynucleotides can be tagged or tracked in order to permit subsequent identification and origin of the particular polynucleotide. The assignment of an identifier to individual or subgroups of polynucleotides may allow for a unique identity to be assigned to individual sequences or fragments of sequences. This may allow acquisition of data from individual samples and is not limited to averages of samples. In some examples, nucleic acids or other molecules derived from a single strand may share a common tag or identifier and therefore may be later identified as being derived from that strand. Similarly, all of the fragments from a single strand of nucleic acid may be tagged with the same identifier or tag, thereby permitting subsequent identification of fragments from the parent strand. In other cases, gene expression products (e.g., mRNA) may be tagged in order to quantify expression. A barcode or barcode in combination with sequence to which it is attached can be counted. In still other cases, the systems and methods can be used as a PCR amplification control. In such cases, multiple amplification products from a PCR reaction can be tagged with the same tag or identifier. If the products are later sequenced and demonstrate sequence differences, differences among products with the same identifier can then be attributed to PCR error. Additionally, individual sequences may be identified based upon characteristics of sequence data for the read themselves. For example, the detection of unique sequence data at the beginning (start) and end (stop) portions of individual sequencing reads may be used, alone or in combination, with the length, or number of base pairs of each sequence read to assign unique identities to individual molecules. Fragments from a single strand of nucleic acid, having been assigned a unique identity, may thereby permit subsequent identification of fragments from the parent strand. This can be used in conjunction with bottlenecking the initial starting genetic material to limit diversity. 
[00152] Further, using unique sequence data at the beginning (start) and end (stop) portions of individual sequencing reads and sequencing read length may be used, alone or combination, with the use of barcodes. In some cases, the barcodes may be unique as described herein. In other cases, the barcodes themselves may not be unique. In this case, the use of non-unique barcodes, in combination with sequence data at the beginning (start) and -43-end (stop) portions of individual sequencing reads and sequencing read length may allow for the assignment of a unique identity to individual sequences.”

As for the term ‘tracking’ support is found 8 times in the specification which teaches:

which appear to provide for methods of using barcodes for tracking, in ways and methods known in the art.
Newly added claims 75-76 proved for possible result interpretation of types of mutations that may be observed, as amended when tumor heterogeneity or copy number difference may be detected/determined to be present among the 5000 reads.
Additionally, as noted previously ‘generating a tumor response map” by normalizing and applying a scaling factor to provide for a graphical representation in review of the specification for the requirements of this step, at paragraph [00124] teaches a graphical map is:
 “FIG. 9B shows an exemplary process to generate genetic reports, including a tumor response map and associated summary of alterations. A tumor response map is a graphical representation of genetic information indicating changes over time in genetic information from a tumor, e.g., qualitative and quantitative changes. Such changes can reflect response of a subject to a therapeutic intervention.”

and for the steps that result in the response map at paragraph [00134] it teaches:
 “Next, a tumor response map is generated. To generate the map, the process can comprise normalizing the quantities for each gene alteration for rendering across all test points and then generates a scaling factor (34). As used herein, the term "normalize" generally refers to means adjusting values measured on different scales to a notionally common scale. For example, data measured at different points are converted/adjusted so that all values can be resized to a common scale. As used herein, the term "scaling factor" generally refers to a number which scales, or multiplies, some quantity. For example, in the equation y = Cx, C is the scale factor for x. C is also the coefficient of x, and may be called the constant of proportionality of y to x. The values are normalized to allow plotting on a common scale that is visually-friendly.”


In review of the guidance of the specification, none of the new limitations appear to appear to affect the data per se and are consistent with known methods previously used to tag and track nucleic acids to a sample, and for the resulting data may provide for a means to simply interpret the data in graphical form which may be easier to read in a common scale.  Overall, the amendments to the claims do not appear to have affected the scope of the claims with respect to a requirement that a plurality of tagged cfDNA sequences being provided/sequenced over time for analysis; and require providing a series of tagged/barcoded samples containing cfDNA over time, sequencing the cfDNA in the samples, and determining with a computer implemented method any somatic change or variant within the reads over time and representing the results graphically if present.  Dependent claims have been amended to correct grammatical issues, and still provide for what the quantitative measure is and how the information from the analysis is presented, as well as the source of the cfDNA being in the blood, plasma or serum and how it is tagged for preparation of sequencing.

For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method of providing, sequencing and analyzing tagged cfDNA reads.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence read data for possible sequence changes over time and c) determination of possible changes and graphically presenting the information in a normalized and a scaled 
In prosecution the claims have been amended to recite ‘sequencing at least 5000’ of the polynucleotides and in review of the specification the claims do not require any specific means in which the subset of 5000 is provided, nor what they represent beyond that they were derived from a sample.  In review of the specification and the requirement of the claims, the importance of 5000 and what it represents relative to the data analyzed does not suggest a complexity rather simply an amount of reads to be analyzed, and could represent 5000 copies of an amplified locus of interest or 5000 random reads which are not necessarily informative to the analysis steps.  Further, while step a) of the claim as amended appears to be directed to analysis of reads from a single patient, the specification teaches that the plurality of at least 5000 can be interpreted as read data from 5000 patients, and suggests that alignment and quantification of the types and number of variants at a specific allele/locus of interest would be a simple matter of observation.
Given the plain meaning and general guidance of the specification, the plurality can be of one target of interest (see claim 44 for limitation of same locus), making the alignment and comparison straightforward.  In view of the guidance of the specification would target 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element which is directed to obtaining the read data that is subsequently analyzed in the judicial exception and does not appear to be a practical application of the judicial exception.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  Dependent claims set forth further indication of how the results are presented, an indication of the specific sequences analyzed are ‘oncogenes’ (see claim 54), and that over the time period the patient was being treated (claim 64).  With respect to treatment, it is noted that this is prior to the sample be analyzed, and the method as a whole is broader than this requirement and in this embodiment simply analyzes samples to observe possible changes or correlations to the presences of detectable cfCNA within a sample.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data which were well known and conventional (see for example Forshew et al 2012 and Ding et al 2012).  The data obtained from the steps considered the additional element are separate and appear to provide data for subsequent analysis and the judicial exception does not affect these steps, and as such, the claims do not provide for any additional element to consider under step 2B as a practical application or significantly more than analyzing possible changes within a sample as a whole.  It is noted that in 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data of cfDNA possibly present in sample.  For implementing with a computer, while the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Response to Applicants arguments
Applicants provide an overview of 101 analysis process as set forth in MPEP 2106.  Applicants provide a summary of the rejection under Step 2A Prong one and noting the 
In response, the claim amendments have been noted but given the guidance of the specification the requirement of 5000 polynucleotides derived as a subset of sequence reads in a sample does not appear to provide a level of complexity that is beyond observation and counting of the reads that are present as provided in greater detail in the basis of the rejection above.
Under Step 2A, Prong two Applicants provide a summary of the rejection, and argue that the claims as a whole provide for an improvement to sequencing, determining a quantitative measure of variants among the 5000 polynucleotides and an improved physical display of the quantitative measures.  For step 2B, noting the guidance of the specification Applicants argue that a tumor response map can aid professionals in treating a cancer patient and making treatment decisions, and is an improvement over Forshew and Ding.
Initially it is noted that there is no requirement or steps provided in the claims that the analysis results necessarily in useful information, or that it is applied to the treatment of a patient.  With respect to improvements over the cited art it is unclear what the improvements are, it is noted that Ding et al provide a detailed study of the clonal evolution in AML by whole genome sequencing and provide for over 5000 reads.  The analysis of Ding et al. of AML samples over time of several specific alleles demonstrates that mutation clusters can be detected, and extend previous studies that copy number, presences of SNPs and other alterations in breast and pancreatic cancer metastases can successfully be analyzed by analyzing sequences over time, and that correlations for specific changes could be identified and correlated to more successful chemotherapeutic treatment and patient care.  Similarly, Forshew et al. provide for methods that analyze cfDNA as a non-invasive means for identifying and monitoring cancer mutations by 
Again in the basis of the rejection it was noted that changes in cfDNA were known and could be used to monitor cancer progression.  Noting the teachings of Forshew et al 2012, analysis of variants/mutations in cfDNA was performed and Forshew et al specifically teach that changes over time over time to monitor for relapse (see page 8, bridging columns 1 and 2 for example).  Applicants argument that cancer treatment can be challenging, however the present claims do not provide for treatment and provide for the same type of monitoring of cancer in a 
In prosecution it has been acknowledged that the claims require providing barcoded cfDNA molecules and are tangible elements, and evidence that these claim limitations are not a mental process.  Examiner has considered them as additional elements.  However, the presence of additional elements is not by itself sufficient to make a recited judicial exception patent eligible.  In the current analysis of the claims based on the breadth and guidance of the specification, it was found that the additional elements were known conventional steps for providing sequence reads, and that the judicial exception was a separate process of analyzing the read data that did not affect how the data was obtained.  Unlike in Diehr, the analysis provided information about the orientation of the package as it was transported affecting the method as a whole, whereas here the information provided in the form of a plurality of sequence reads are simply analyzed and the analysis results displayed without affecting the process as a whole.  As noted, at the time of filing it was known that tumors produce cfDNA and that increased quantities were detected in the circulation which were analyzed by a variety of methods.  The claims do not appear to provide for an improvement to sequencing, or as a whole to monitoring variation in cancer/tumor development as evidenced by both Forshew et al 2012 and Ding et al 2012.
Therefore, for the reasons above and of record, the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 43-46, 51, 54, 55, 63-74 rejected under 35 U.S.C. 103 as being unpatentable over Forshew et al (2012) and Ding et al (2012) is withdrawn.
In view of the amendments, the rejection is withdrawn.

Claims 43-46, 51, 54, 55, 63-76 are rejected under 35 U.S.C. 103 as being unpatentable over Forshew et al (2012), Ding et al (2012), Fan et al (2008), Schmitt et al (US Patent 9752188) and Schmitt et al (PNAS 2012).
Independent claim 43 has been amended and still is generally directed to identifying somatic changes which are detected in analyzing cfDNA from a subject that has a tumor.  More specifically, a) has been amended to recite that the cfDNA is ‘a heterogeneous population of the original cell-free nucleic acids, and b) to indicate that there is sequencing of a subset of ‘at least 5000 polynucleotides’ are used to generate the sequence reads for further analysis and a wherein clause reciting that ‘sequences of the molecular barcodes and sequences of the at least 5000 polynucleotides’ ‘are tracked’ to the starting sample using the barcodes.  Newly added claims 75-76 proved for possible result interpretation of types of mutations that may be observed, as amended when tumor heterogeneity or copy number difference may be detected/determined to be present among the 5000 reads.  As amended, claim 43 requires identifying somatic changes which are detected in analyzing cfDNA from a subject that has a tumor specifically steps a-c require providing a series of tagged/barcoded samples containing cfDNA over time, sequencing the cfDNA in the samples, and determining with a computer implemented method any somatic change or variant within the reads over time and representing the results graphically if present in the sample data.  As amended, step c requires a determination step where the data is scaled and 
At the time of filing it was known that cancer cells represented a variety of genetic alterations, and sometimes the alterations resulted in specific characteristics such as relapse after treatment.  For example, Ding et al provide a detailed study of the clonal evolution in AML by whole genome sequencing.  The analysis of Ding et al. of AML samples over time of several specific alleles demonstrates that mutation clusters can be detected, and extend previous studies that copy number, presences of SNPs and other alterations in breast and pancreatic cancer metastases can successfully be analyzed by analyzing sequences over time, and that correlations for specific changes could be identified and correlated to more successful chemotherapeutic treatment and patient care (providing for steps c and d of the instant claims and embodiments of steps a and b).  Ding et al. use skin controls and patient sample specimens in the analysis, and do not teach the use of cfDNA in the analysis.  However, Forshew et al. provide for methods that analyze cfDNA as a non-invasive means for identifying and monitoring cancer mutations by sequence analysis (providing for steps a and b, and analysis elements of c and d).  Forshew et al teach isolating cfDNA to study metastasis in cancer patients and demonstrate that several gene alterations can be detected and correlated with patient prognosis/diagnosis.  In the methods, Forshew et al. provide for sequencing of alleles/genes of interest where the sample is amplified and PCR barcoded for analysis.  The frequency of alterations are identified, and analyzed over time for clinical relevancy.  Forshew provides evidence that deep sequencing of cfDNA can be used to detect abundant and rare mutations in patients with cancer.  Fan et al is provided as "normalize" generally refers to means adjusting values measured on different scales to a notionally common scale. For example, data measured at different points are converted/adjusted so that all values can be resized to a common scale. As used herein, the term "scaling factor" generally refers to a number which scales, or multiplies, some quantity. For example, in the equation y = Cx, C is the scale factor for x. C is also the coefficient of x, and may be called the constant of proportionality of y to x. The values are normalized to allow plotting on a common scale that is visually-friendly.”).  Forshew et al and Ding et al both provide for clustering and statistical analysis of the read data, and graphical representations in different graphs for different experiments to provide the appropriate scale to interpret the data (see for example Fig 2 of Forshew et al in analyzing frequency by different 
Given both Forshew et al and Ding et al provide the analysis and monitoring cancer progression over time in a patient, and show that the use of cfDNA can be used as a non-invasive means to analyze the status of the cancer in a patient, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to provide tagged nucleic acids for sequencing and analyzes the sequence data for changes correlated to proper patient care.  The teaching of Shcmitt and Fan provide for guidance and evidence of methodology where tags are used to detect variants that may exist in cfDNA present in the blood.  Providing the results in a graphical representation which would require normalization and scaling to easily compare the results is an obvious means to present data for easier comparison. One having ordinary skill in the art would have been motivated to use cfDNA given the success of Forshew et al. and extend it to the many other changes and alleles identified by Ding et al. or to any other number of important alterations known and identified for other specific types cancers.  Forshew et al and Ding et al provide the analysis of oncogenes as a locus and in the reference graphically provide for the results.   There would have been a reasonable expectation of success given the results of both Forshew et al (2012) and Ding et al demonstrating the versatility cfDNA as a sample source and the specific variants demonstrated in relapse patients for use in patient care.
Thus, the claimed invention as a whole was clearly prima facie obvious.

Response to Applicants Arguments
To the extent that the arguments apply to the instant rejection, it is noted that the amendment to the claims provide for molecular barcodes to be attached to a heterogeneous population, and appear to be anticipated by providing the use of a barcode during HTS methods and by Forshew who provides for the use of barcodes in the analysis process.  Additionally, Schmitt et al is now provided to demonstrate that techniques that require unique barcodes are known and used to filter and analyze sequences to reduce possible errors that could occur as part of the methodology of sequencing.  The use of barcodes in the process are provided for sample identification, and appear to anticipate the limitation of ‘tracking’ as broadly provided in the instant claims.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joseph Woitach/            Primary Examiner, Art Unit 1631